SHEPARD, Chief Justice,
concurring.
It has always seemed to me that the Commission’s broad authority to regulate both the capital and operating expenses of Indiana’s utilities includes the authority to permit recovery of expenses for studies conducted in determining whether to build or cancel new generating facilities.
Indeed, the Public Service Commission permitted Public Service Indiana to recover such expenses in the Marble Hill case. Public Service Company of Indiana, Ind. Public Service Commission, No. 36318 (June 10, 1981). Authorizing recovery of some such expenses obviously benefits both consumers and utility investors by *164fostering efficient generation of energy. It is the same business principle under which the Commission sometimes permits a utility to retire an inefficient plant early and still recapture all of the capital invested in it.
When this case was before us as Nipsco I, 485 N.E.2d 610, the Commission had approved recovery of all expenses associated with the Bailly project. I concluded that recovering part of those expenses was authorized by statute. Persuaded by my colleagues that the Court could only approve the Commission’s order in whole or set it aside in whole, I joined in setting it aside. I believed that the various opinions in Nipsco I should be read as authorizing the Commission to permit recovery of Nipsco’s planning and analysis expenses.
As best I can tell from the Commission’s decision on remand, it chose to deny NIP-SCO recovery of $22 million in planning and analysis expenses because it believed that it was not authorized to do so under law. I think the Commission’s prior decisions and the opinions of this Court in Nipsco I suggest otherwise. Indiana & Michigan Electric Company, Ind. Public Service Commission, No. 34588 (January 31, 1977); Public Service Company of Indiana, Ind. Public Service Commission, No. 36318 (June 10, 1981); Public Service Company of Indiana, Ind. Public Service Commission, No. 36818 (January 20, 1983).
While I believe the law permits the Commission to allow recovery of these expenses, I cannot say that I think the law requires the Commission to do so. The underlying rationale for allowing these expenses arises from the need to balance consumer and investor interests, a task largely assigned to the Commission's judgment. Thus, with some reluctance, I join the decision of today’s majority.